Exhibit 10.1

 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT is entered into as of July 29, 2008 by and among MONACO
COACH CORPORATION, a Delaware corporation, SIGNATURE MOTORCOACH RESORTS, INC., a
Delaware corporation formerly known as MCC Acquisition Corporation, OUTDOOR
RESORTS OF LAS VEGAS, INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH
COUNTRY CLUB, INC., a California corporation, NAPLES MOTORCOACH RESORT, INC., a
Florida corporation formerly known as Outdoor Resorts of Naples, Inc., R-VISION
HOLDINGS LLC, a Delaware limited liability company, R-VISION, INC., an Indiana
corporation, R-VISION MOTORIZED LLC, an Indiana limited liability company, BISON
MANUFACTURING, LLC, an Indiana limited liability company, ROADMASTER LLC, an
Indiana limited liability company, LA QUINTA MOTORCOACH RESORT, INC., a
California corporation, PORT OF THE ISLES MOTORCOACH RESORT, INC., a Florida
corporation, and SIGNATURE RESORTS OF MICHIGAN, INC., a Michigan corporation,
(each of the foregoing parties individually referred to as “Borrower” and all
collectively referred to as “Borrowers”), each of the Lenders signatory hereto
and U.S. BANK NATIONAL ASSOCIATION, as the Administrative Lender.

 

WHEREAS, Borrowers, Lenders and Administrative Lender are parties to that
certain Third Amended and Restated Credit Agreement dated November 18, 2005 (as
previously amended, the “Credit Agreement”);

 

WHEREAS Borrowers failed to comply with the requirements of Sections 10.1, 10.3
and 10.4 of the Credit Agreement as of Parent’s second fiscal quarter of 2008
(collectively, the “Existing Defaults”); and

 

WHEREAS, the parties desire to waive the Existing Defaults on the terms set
forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrowers, Lenders and Administrative Lender hereby
agree as follows:

 

1.             Definitions.    All capitalized terms used but not defined herein
shall have the meaning attributed to them in the Credit Agreement.

 

2.             Borrowers’ Acknowledgments.    Each Borrower hereby acknowledges
and agrees as follows:  (a) it is obligated to Lenders pursuant to the Loan
Documents; (b) the Loan Documents are legal, valid and binding obligations of
Borrower enforceable in accordance with their terms; and (c) it has no defense,
offset, claim or counterclaim with respect to any of the Loan Documents or its
obligations thereunder.

 

--------------------------------------------------------------------------------


 

3.             Waiver.    The Existing Defaults are hereby waived.  This Waiver
Agreement is not intended to be and is not a waiver by any Lender of any Default
other than the Existing Defaults.  Lenders’ willingness to grant the waiver set
forth above shall not be construed as a willingness by any Lender to grant any
subsequent waiver of any of Borrowers’ obligations to any Lender.  All of the
provisions of the Credit Agreement and the other Loan Documents remain in full
force and effect.

 

4.             GENERAL RELEASE.    IN CONSIDERATION OF THE BENEFITS PROVIDED TO
EACH BORROWER UNDER THE TERMS AND PROVISIONS HEREOF, EACH BORROWER HEREBY AGREES
AS FOLLOWS (“GENERAL RELEASE”):

 

(A)         EACH BORROWER, FOR ITSELF AND ON BEHALF OF ITS RESPECTIVE SUCCESSORS
AND ASSIGNS, DOES HEREBY RELEASE, ACQUIT AND FOREVER DISCHARGE LENDERS, ALL OF
LENDERS’ PREDECESSORS IN INTEREST, AND ALL OF LENDERS’ PAST AND PRESENT
OFFICERS, DIRECTORS, ATTORNEYS, AFFILIATES, EMPLOYEES AND AGENTS, OF AND FROM
ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS, LIABILITIES, INDEBTEDNESS, BREACHES OF
CONTRACT, BREACHES OF DUTY OR OF ANY RELATIONSHIP, ACTS, OMISSIONS, MISFEASANCE,
MALFEASANCE, CAUSES OF ACTION, DEFENSES, OFFSETS, DEBTS, SUMS OF MONEY,
ACCOUNTS, COMPENSATION, CONTRACTS, CONTROVERSIES, PROMISES, DAMAGES, COSTS,
LOSSES AND EXPENSES, OF EVERY TYPE, KIND, NATURE, DESCRIPTION OR CHARACTER,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, LIQUIDATED OR UNLIQUIDATED,
EACH AS THOUGH FULLY SET FORTH HEREIN AT LENGTH (EACH, A “RELEASED CLAIM” AND
COLLECTIVELY, THE “RELEASED CLAIMS”), THAT BORROWER NOW HAS OR MAY ACQUIRE AS OF
THE DATE HEREOF (THE “RELEASE DATE”), INCLUDING WITHOUT LIMITATION, THOSE
RELEASED CLAIMS IN ANY WAY ARISING OUT OF, CONNECTED WITH OR RELATED TO ANY AND
ALL PRIOR CREDIT ACCOMMODATIONS, IF ANY, PROVIDED BY ANY LENDER, OR ANY OF
LENDERS’ PREDECESSORS IN INTEREST, TO BORROWER, AND ANY AGREEMENTS, NOTES OR
DOCUMENTS OF ANY KIND RELATED THERETO OR THE TRANSACTIONS CONTEMPLATED THEREBY
OR HEREBY, OR ANY OTHER AGREEMENT OR DOCUMENT REFERRED TO HEREIN OR THEREIN.

 

(B)         EACH BORROWER HEREBY ACKNOWLEDGES, REPRESENTS AND WARRANTS TO
LENDERS THAT:  (i) IT AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND RELEASED CLAIMS WHICH ARE RELEASED
BY THE PROVISIONS OF THIS GENERAL RELEASE IN FAVOR OF LENDERS, AND EACH BORROWER
HEREBY WAIVES AND RELEASES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE
UNDER ANY LAW WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES AND RELEASED CLAIMS; (ii) IT HAS HAD AN OPPORTUNITY TO
OBTAIN A LAWYER’S ADVICE

 

--------------------------------------------------------------------------------


 

CONCERNING THE LEGAL CONSEQUENCES OF EACH OF THE PROVISIONS OF THIS GENERAL
RELEASE; (iii) NONE OF THE PROVISIONS OF THIS GENERAL RELEASE SHALL BE CONSTRUED
AS OR CONSTITUTE AN ADMISSION OF ANY LIABILITY ON THE PART OF ANY LENDER OR
OTHER PERSON RELEASED HEREBY; (iv) THE PROVISIONS OF THIS GENERAL RELEASE SHALL
CONSTITUTE AN ABSOLUTE BAR TO ANY RELEASED CLAIM OF ANY KIND, WHETHER ANY SUCH
RELEASED CLAIM IS BASED ON CONTRACT, TORT, WARRANTY, MISTAKE OR ANY OTHER
THEORY, WHETHER LEGAL, STATUTORY OR EQUITABLE; AND (v) ANY ATTEMPT TO ASSERT A
RELEASED CLAIM BARRED BY THE PROVISIONS OF THIS GENERAL RELEASE SHALL SUBJECT
BORROWER TO THE PROVISIONS OF APPLICABLE LAW SETTING FORTH THE REMEDIES FOR THE
BRINGING OF GROUNDLESS, FRIVOLOUS OR BASELESS CLAIMS OR CAUSES OF ACTION.

 

5.             Fees.    Upon execution of this Waiver Agreement, Borrower shall
pay to Administrative Agent, for the ratable benefit of each Lender executing
this Waiver Agreements, a fee of $326,785.70.  In addition, Borrowers shall pay
to Administrative Lender, for Administrative Lender’s own account, the fee set
forth in that certain fee letter from U.S. Bank to Borrower’s Agent of even date
herewith.

 

6.             Effective Date.    Upon payment of the fees set forth above, this
Waiver Agreement shall be effective as of the date first written above.

 

7.             Miscellaneous.

 

7.1          This Waiver Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Waiver Agreement by
fax or in PDF format by email shall be effective as delivery of a manually
executed counterpart hereof.

 

7.2          EACH OF BORROWERS, ADMINISTRATIVE LENDER AND LENDERS HEREBY: 
(A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON
AND THE FEDERAL COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THIS WAIVER AGREEMENT; (B) AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT PERMITTED
BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE FOREGOING
COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND (D) AGREES THAT A

 

--------------------------------------------------------------------------------


 

FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PERMITTED BY LAW.

 

7.3           EACH OF BORROWERS, ADMINISTRATIVE LENDER AND LENDERS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION
IN ANY WAY ARISING OUT OF OR RELATING TO THIS WAIVER AGREEMENT, ANY OTHER OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN
OR CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN DOCUMENTS.  A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF
THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY COURT.

 

7.4           This Waiver Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon, without regard to the conflicts
of laws provisions thereof.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers, Lenders and Administrative Lender have executed
this Waiver Agreement and Waiver Agreement as of the date first above written.

 

MONACO COACH CORPORATION

 

SIGNATURE MOTORCOACH RESORTS, INC.

 

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: John Nepute

Title:VP/CFO/Treasurer

 

Title: VP/Treasurer

 

 

 

OUTDOOR RESORTS OF LAS VEGAS,
INC.

 

OUTDOOR RESORTS MOTORCOACH
COUNTRY CLUB, INC.

 

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title:VP/CFO/Treasurer and Director

 

Title: VP/CFO/Treasurer and Director

 

 

 

NAPLES MOTORCOACH RESORT, INC.

 

R-VISION HOLDINGS LLC

 

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

 

 Title: VP/Treasurer

 

 

 

R-VISION, INC.

 

R-VISION MOTORIZED LLC
By: R-Vision Holdings LLC, its manager

 

 

 

By:

 /s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/Treasurer

 

Title: VP/Treasurer

 

 

 

BISON MANUFACTURING, LLC
By: R-Vision Holdings LLC, its manager

 

ROADMASTER LLC
By: R-Vision Holdings LLC, its manager

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/Treasurer

 

Title: VP/Treasurer

 

--------------------------------------------------------------------------------


 

LA QUINTA MOTORCOACH RESORT,
INC.

 

PORT OF THE ISLES MOTORCOACH RESORT,
INC.

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

 

Title: VP/Treasurer

 

 

 

SIGNATURE RESORTS OF MICHIGAN,
INC.

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: Oran Coffin

Title: VP/Treasurer

 

Title: Vice President

 

 

 

NATIONAL CITY BANK OF INDIANA

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/: David G. McNeely

 

By:

/s/: Michael Snook

Title: Senior Vice President

 

Title: Vice President

 

 

 

BANK OF THE WEST

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By

/s/: Brett German

 

By:

/s/: Mark Tatum

Title: Vice President

 

Title: Vice President

 

 

 

GE COMMERCIAL DISTRIBUTION
FINANCE CORPORATION

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

/s/:

 

By:

/s/: Mike W. Hart

Title: Credit Director

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------